                 Case 3:20-cv-03426-JD Document 14-1 Filed 06/25/20 Page 1 of 2




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                               DECLARATION OF AARON
            Plaintiff,                                           GREENSPAN IN SUPPORT OF
11                                                               PLAINTIFF’S MOTION FOR
                     v.                                          COSTS AND EXPENSES
12                                                               PURSUANT TO FEDERAL RULE
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                      OF CIVIL PROCEDURE 4(d)(2)
        ELON MUSK, and TESLA, INC.,                              FOR SERVICE ON ELON MUSK
14
            Defendants.
15
16
17   I, Aaron Greenspan, declare as follows:

18          1.       I filed this lawsuit against Omar Qazi, Smick Enterprises, Inc., Elon Musk and

19   Tesla, Inc. with the Clerk of Court via e-mail on May 20, 2020, as CM/ECF is not yet equipped

20   to process pro se opening documents.

21          2.       I received the case number for the lawsuit on the morning of May 21, 2020.

22          3.       After receiving the case number on May 21, 2020, I e-mailed Elon Musk and the

23   other defendants a link to the PlainSite docket for the case, which contains links to true and

24   correct copies of each associated CM/ECF document.

25          4.       Later that day, I e-mailed Elon Musk copies of forms AO 398 and AO 399 (two

26   copies) as part of an electronic message compliant with Federal Rule of Civil Procedure 4(d)(1).

27          5.       I also e-mailed Elon Musk supplementary materials as required by Civil Local

28   Rule 4-2 and the Initial Case Management Scheduling Order in this case.

     DECLARATION OF AARON GREENSPAN                   1                                 3:20-cv-03426-JD
                 Case 3:20-cv-03426-JD Document 14-1 Filed 06/25/20 Page 2 of 2




 1          6.       True and correct copies of the messages I sent Elon Musk pertaining to waiver of
 2   service are attached to the accompanying Motion as Exhibit A.
 3          7.       The e-mails did not bounce, and I have corresponded with Elon Musk by e-mail at
 4   the same e-mail address in the past.
 5          8.       By June 19, 2020, Elon Musk had not responded to any of the e-mails I sent
 6   requesting waiver of service.
 7          9.       I sent a final reminder e-mail to Elon Musk on June 19, 2020.
 8          10.      Even despite the reminder, Elon Musk did not respond to any of my e-mails
 9   regarding waiver of service within thirty days of May 21, 2020.
10          11.      During the thirty days starting from May 21, 2020, Elon Musk frequently found
11   time to post on his Twitter account.
12          12.      Elon Musk has waived service of process in numerous other lawsuits.
13          13.      I hired Michelson Attorney Service to serve Elon Musk in person, which was
14   accomplished on June 23, 2020 at a total cost of $930.33 for six physical addresses, printing, and
15   service of the accompanying Motion.
16          I declare under penalty of perjury under the laws of the United States that the above
17   statements are true and correct and that this declaration was executed on June 25, 2020 in San
18   Francisco, California.
19
20   Dated: June 25, 2020
21
22
                                            Aaron Greenspan
23
24
25
26
27
28

     DECLARATION OF AARON GREENSPAN                  2                                3:20-cv-03426-JD
